MEMORANDUM ***
The Brezalls’s claim is entirely without merit, and the district court correctly granted summary judgment. The district court judge correctly applied the 1998 version of the Arizona statute.1 The record establishes no genuine issue regarding the facts that Allstate did indeed provide the Brezalls with a coverage selection form and that the Brezalls did not elect to purchase underinsured motorist coverage. The only issue even asserted by the Brezalls is whether Mr. Brezall’s signature and initials on the form were forged, but that issue is not material given that the law requires only that coverage be offered by the insurer.2
There was no abuse of discretion in denying attorney’s fees, because Allstate agreed to pay the policy limit even before litigation was filed, and paid as soon as medical documentation was provided. No error was made in denying the Rule 56(f) motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Az.Rev.Stat. § 20-259.01 (1998).


. Id.